Fourth Court of Appeals
                                 San Antonio, Texas

                                       JUDGMENT
                                     No. 04-14-00694-CV

                               Robert LEAL and Ramiro Leal,
                                        Appellants

                                              v.

                              CUANTO ANTES MEJOR LLC,
                                      Appellee

                 From the 81st Judicial District Court, Karnes County, Texas
                            Trial Court No. 13-02-00041-CVK
                        Honorable Donna S. Rayes, Judge Presiding

     BEFORE JUSTICE ANGELINI, JUSTICE BARNARD, AND JUSTICE MARTINEZ

      In accordance with this court’s opinion of this date, the trial court’s Order and Final
Judgment Regarding Summary Judgment is AFFIRMED.

       It is ORDERED that appellee recover its costs of appeal from appellants.

       SIGNED July 1, 2015.


                                               _____________________________
                                               Karen Angelini, Justice